Citation Nr: 0015940	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  97-28 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependent's Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  The appellant is the veteran's widow.

This appeal arose from a May 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  This case was remanded in April and 
August 1998 and in February and November 1999 so that a 
personal hearing could be scheduled.  Following the last 
remand, the appellant indicated that she would not report to 
a hearing.  She failed to respond to requests that she 
indicate whether she wanted to pursue or withdraw her appeal.


FINDINGS OF FACT

1.  The appellant has not shown by competent medical evidence 
that the cause of the veteran's death can be related to his 
period of service.

2.  The veteran was not totally disabled at the time of his 
death, nor was his cause of death service-connected.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107(a) (West 
1991); 38 C.F.R. § 3.312 (1999).

2.  The appellant lacks entitlement under the law for 
Dependent's Educational Assistance.  38 U.S.C.A. § 5107(a), 
Chapter 35 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for the cause of 
the veteran's death

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If she has not 
presented a well grounded claim, her appeal must fail and 
there is no duty to assist her further in the development of 
her claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that her claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

The veteran's death certificate revealed that his cause of 
death was presumed natural causes.  It was noted that he had 
died at home.  No autopsy was performed.

A review of the service medical records revealed that the 
veteran was treated for a small ulcer under the foreskin, 
malaria and trench foot.  His blood pressure at the time of 
his discharge examination was 140/74.

The appellant submitted an April 1997 statement from a 
funeral director.  He stated that he and his son had arrived 
at the veteran's home shortly after his death.  It appeared 
to him that the veteran had died of a stroke.  His face was 
described as terribly drawn to one side, indicating a 
cerebral hemorrhage on the opposite side of the brain, 
thereby causing droopiness of the muscles of the face.

The appellant stated her belief that the veteran had 
developed hypertension in service.  She stated that it was 
this hypertension that ultimately lead to his death.

After a careful review of the evidence, it is found that the 
appellant has failed to present evidence of a well grounded 
claim for service connection for the cause of the veteran's 
death.  The death certificate provided no clear cause of 
death, merely noting that he had died of presumed natural 
causes.  However, there is no indication that whatever 
resulted in his death had any connection to his period of 
service.  The appellant has presented no evidence whatsoever 
to suggest that his service played any role in his death.  As 
a consequence, it is determined that the appellant has failed 
to present evidence of a well grounded claim for service 
connection for the cause of the veteran's death.


II.  Entitlement to Dependent's 
Educational Assistance under 38 U.S.C.A. 
Chapter 35

A surviving spouse is entitled to dependent's educational 
assistance under 38 U.S.C.A. Chapter 35 if the following 
conditions are met:

(a) General.  Basic eligibility exists if 
the veteran:

(1) Was discharged from service 
under conditions other than dishonorable, 
or died in service; and

(2) Has a permanent total service-
connected disability; or

(3) A permanent total service-
connected disability was in existence at 
the date of the veteran's death; or

(4) Died as a result of a service-
connected disability

In regard to whether this claim is well grounded, it is noted 
that it has been held that the concept of "well grounded" 
is limited to the character of the evidence submitted by the 
claimant.  In those cases where the law and not the evidence 
is dispositive, the claim should be denied on the basis that 
there is an absence of legal merit or that the claimant lacks 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

In the instant case, the appellant has requested that she be 
awarded dependent's educational assistance as the surviving 
spouse of the veteran.  However, at the time of his death, a 
permanent total service-connected disability was not in 
existence.  Furthermore, service connection for the cause of 
the veteran's death has not been established.  Therefore, it 
is found that the appellant has not established entitlement 
under the law to the benefit sought.  Under the 
circumstances, this claim must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependent's educational assistance is denied.



		
	C. P. RUSSSELL
	Member, Board of Veterans' Appeals



 

